  Case
   Case7:17-cv-06513-CS
        7:17-cv-06513-CS Document
                          Document262-1
                                   286 Filed
                                        Filed06/25/20
                                              02/05/20 Page
                                                        Page11ofof11




                                                              5




 1. The Court retains jurisdiction only over open issues relating to the two bonds previously filed
    with the Clerk of Court.
XXXX
   ZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZ

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX




              XXXXX 6/25
